Citation Nr: 1549803	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-13 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Evaluation of right ear hearing loss, initially rated as noncompensable.

2.  Evaluation of chronic lumbosacral strain, initially rated as 10 percent disabling.

3.  Entitlement to service connection for right and left knee disorders.

4.  Entitlement to service connection for left ear hearing loss disability.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Virtual VA claims file and Veterans Benefits Management System have been reviewed.  Other than VA and private treatment records, considered by the RO in the April 2014 Statement of the Case, and the Informal Hearing Presentation, documents contained therein are either duplicative of those in the paper claims file or irrelevant to the claims on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran has not alleged that he is unemployable as a result of his service-connected disabilities on appeal.  As such, TDIU is not reasonably raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that right and left knee disorders are related to his active service.  The Board observes that there is evidence that the Veteran is being treated for bilateral knee pain, assessed as patellofemoral osteoarthritis/patellofemoral syndrome.  VA treatment records and lay statements by the Veteran indicate that the Veteran alleges that his current right and left knee disorders are related to running and jumping while on active duty.  The Veteran has not yet been afforded a VA examination as to his claim for service connection of right and left knee disorders.  As such, the Board finds that the Veteran should be afforded a VA examination regarding the claim of service connection for right and left knee disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

The Veteran asserts that the symptoms of his service-connected lumbosacral strain and right ear hearing loss are more severe than presently evaluated.  The Board observes that Veteran was most recently afforded a VA examination of for his lumbosacral spine in July 2013, in connection with his claim for service connection, and that he has not been provided an examination which considers the current severity of his lumbosacral strain.  Additionally, the Veteran was most recently afforded a VA audiological examination in January 2014, but nonetheless asserts that his right ear hearing loss disability has worsened since that examination.  As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected lumbosacral strain and right ear hearing loss.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

On an October 2013 VA Form 21-526EZ, the Veteran indicated that he disagreed with the denial of service connection for left ear hearing loss disability and headaches.  The Board construes this statement as a notice of disagreement (NOD).  Because the Veteran filed a NOD as to these issues, the Veteran is entitled to a statement of the case (SOC) addressing those issues.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, these claims must be remanded to the RO for issuance of a statement of the case (SOC).  

Given that additional due process considerations and potential development is required as to the Veteran's claim for service connection of left ear hearing loss disability, the Board requests that development and adjudication of an increased rating for right ear hearing loss be deferred until the RO has had the opportunity to complete and necessary development related to the claim for service connection of left ear hearing loss.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  The Veteran should be afforded a VA joints examination to determine the nature and etiology of any right and left knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current right and left knee disorders are related to any event or injury during service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

3.   Schedule the Veteran for an audiogram and Maryland CNC speech recognition test to determine the current severity of his right ear hearing loss.  The examiner must fully describe the functional effects caused by the hearing disability in the report.  A rationale for any opinion must be provided.

4.  Schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of his service-connected lumbosacral strain.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

5.  After completing any additional notification or development deemed necessary, the Veteran's claim for service connection of right and left knee disorders, and his claims for increased ratings of right ear hearing loss and lumbosacral strain should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

6.  The AOJ should issue a statement of the case regarding the issues of entitlement to service connection for left ear hearing loss disability and headaches. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




